DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 12/20/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-6, 17-22, 33-40 are currently pending.
Claims 1-6, 17-22, 33-40 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.

	Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 17, 33 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Schmidt fails to teach or suggest detecting a tap and a slide of a user input member. Applicant’s Remarks p10. Due to a lack of clarity in Applicant’s Remarks, the Examiner assumes that Applicant contends Schmidt fails to teach or suggest detecting a user input member pressing on a touchscreen, detecting the user input member being lifted from the touchscreen, and detecting the user input member swiping the touch screen. The Examiner disagrees with Applicant’s interpretation and instead interprets the claim limitation as initiating a transfer of funds by detecting a press of a user input member at the first coordinate and detecting a swipe without lifting the user input member between the press and the swipe. See the 35 USC 112(a)/(b) rejections below.
Applicant contends Studnicka is silent on an identified first coordinate and an identified second coordinate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Schmidt, not Studnicka, is relied upon to teach an identified first coordinate and an identified second coordinate.
Applicant contends the combination of Chang with Studinicka as modified is improper because a split screen cannot be incorporated into a screen that includes the placement of icons determined by a predetermined distance. Applicant’s Remarks p11. The Examiner respectfully disagrees. As set forth in the prior Office action, the specific technique of detecting a slide of a user input member from the first image to the second image in Schmidt was incorporated into Studnicka. That is, the concept of the placement of icons determined by a predetermined distance was not included in the technique incorporated into Studnicka.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17-22, 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 17, 33, the limitation “detecting a tap at the identified first coordinate and a slide of a user input member on the touchscreen from the identified first coordinate corresponding to the first user image displayed on the first section of the split-screen and denoting the first user to the identified second coordinate corresponding to the second user image displayed on the second section of the split-screen of the display and denoting a second user different from the first user; in response to detecting the tap at the first coordinate and the slide of the user input member from the first user image displayed on the first section of the split-screen to the second user image displayed on the second section of the split-screen on the touchscreen, initiating a transfer of funds" fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of initiating a transfer of funds in response to detecting a tap at a first coordinate and a slide from the first user image to the second user image. Instead, the Specification describes a tap gesture being used to select a payment or transfer amount field on a GUI in an example that is separate from another example that uses a slide gesture ([0051]). The Specification is silent on an example that includes a sequence of a tap gesture and a swipe gesture to initiate a transfer of funds. See MPEP 2163. 
By virtue of their dependence, the dependent claims are similarly rejected.






	




	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17-22, 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 17, 33, the limitation “detecting a tap at the identified first coordinate and a slide of a user input member on the touchscreen from the identified first coordinate corresponding to the first user image displayed on the first section of the split-screen and denoting the first user to the identified second coordinate corresponding to the second user image displayed on the second section of the split-screen of the display and denoting a second user different from the first user; in response to detecting the tap at the first coordinate and the slide of the user input member from the first user image displayed on the first section of the split-screen to the second user image displayed on the second section of the split-screen on the touchscreen, initiating a transfer of funds” renders the scope of the claim indefinite because claim is inconsistent with the disclosure of the Specification. In the claim, a funds transfer is initiated by a sequence comprised of a tap gesture and a slide gesture. However, the Specification does not disclose such a sequence and instead discloses two separate examples: ([0051])
using a tap gesture to select a payment or transfer amount field on a GUI;
using a slide gesture to initiate a transfer of funds;
For purposes of examination, the claim language will be interpreted as initiating a transfer of funds by detecting a press of a user input member at the first coordinate and detecting a swipe without lifting the user input member between the press and the swipe. See MPEP 2173.03.
By virtue of their dependence, the dependent claims are similarly rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 17-18, 20-22, 33-34, 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20170228584 to Studnicka in view of United States Patent Application Publication No. 20140123043 to Schmidt and United States Patent Application Publication No. 20030149724 to Chang.
As per claims 1, 17, 33¸ Studnicka teaches:
viewing a first user through a first camera input of a two-way camera device, a first user image displayed on a display of a user device; viewing a second user through a second camera input of the two-way camera device, a second user image displayed on the display of the user device; ([0020] – [0021]; Fig. 4A, [0070] – [0071], “As illustrated, the image 406 includes two entities 408 and 410. The entities 408 and 410 may be any combination of people, logos, or other text that have been captured by a camera in a live feed or static representation. For example, for purposes of illustration here, these will be described as the first entity 408 being a first person and the second entity 410 being a second person that fall within the view of the camera of the mobile communications device 102 or that have been captured in an image/video previously that is now being accessed on the mobile communications device 102.”) 
receiving a transaction amount input; (Fig 6A, [0084], “The window 428 may also include a field that identifies the data to be transferred. In this example, the data to be transferred is a monetary amount. The image transaction system 214 may have a default data set to propose for sending, e.g. a default amount for payment, a default amount for invoicing, a default message to send, etc., depending upon the specific type of transfer the user previously specified near the start of the process. Alternatively, as noted above with respect to FIG. 2, in some embodiments of the present disclosure the image transaction system 214 may use location information obtained from the location determination system 212 to provide different default amounts, depending upon the location. As shown in window 428, the amount may also be manually increased or decreased by the user before the user selects “yes” or “no,” corresponding to approval to complete the transfer and denial, respectively.”)
detecting tap and a slide of a user input member, and in response to detecting the tap and the slide of the user input member, initiating a transfer of funds from a first user account associated with the first user to a second user account associated with the second user equal to the transaction amount input.  ([0074], “For example, the swipe or gesture 414 may indicate that the user desires to send a payment to one or more entities to be selected subsequently, while the swipe or gesture 416 may indicate that the user desires to create and send an invoice to one or more entities selected subsequently.”, The Examiner notes the claim interpretation in the 35 USC 112(b) rejection above.)
Studnicka does not explicitly teach, but Schmidt teaches:
identifying a first coordinate on the touchscreen corresponding to the first image displayed on the display and a second coordinate on the touchscreen corresponding to the second image displayed on the display; detecting a tap at the identified first coordinate and a slide of a user input member on the touchscreen from the identified first coordinate corresponding to the first image to the identified second coordinate corresponding to the second image displayed on the display, wherein the slide direction of the user input member indicates a sender, wherein the slide direction of the first user input member indicates a sender denoted by the first image and a recipient denoted by the second image; (Fig 4, [0043], “As in FIG. 4, a user may elect to perform a data transaction between the first computing device (icon 304) and the third computing device (icon 309). The user may also elect to perform a data transaction between the first computing device (icon 304) and the second computing device (icon 308). For example, the user may wish to copy a file, stream content, or send a communication, from the first computing device to both the second and third computing devices as part of the same data transaction or as part of two separate data transactions. To accomplish this, the user may, for example, drag his or her finger from icon 304 to icon 309”, The Examiner notes that detecting a slide from a first image to a second image requires identifying the coordinate on the touchscreen corresponding to the image, The Examiner notes the claim interpretation in the 35 USC 112(b) rejection above.)
One of ordinary skill in the art would have recognized that applying the known technique of Schmidt to the known invention of Studnicka would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such gesture detection features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so the slide of a user input member is from a first image, such as the first user image, to a second image, such as the second user image, results in an improved invention because applying said technique allows for a user to intuitively initiate a transfer by mimicking the flow of funds via a swipe on a touch screen from the first user image to the second user image, thus improving the overall usability of the invention.
Studnicka as modified does not explicitly teach, but Chang teaches:
the display interface having a split-screen, the first user image displayed on the first section of the split-screen and denoting the first user and the second user image displayed on the second section of the split-screen and denoting the second user; ([0004], “Other video conferencing systems provide a "split screen" presentation with multiple display windows on a single screen, where each display window displays an image of a different participant.”)
One of ordinary skill in the art would have recognized that applying the known technique of Chang to the known invention of Studnicka as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such split-screen features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so the display interface includes a split-screen that separates the first and second user images into different sections results in an improved invention because applying said technique clearly establishes a distinction between the first user image and the second user image and allows for a user to intuitively recognize that the first user image and the second user image are separate, thus improving the overall usability of the invention.

As per claims 2, 18, 34¸ Studnicka teaches:
identifying and authenticating the first user and the second user based on facial recognition of the first user image and the second user image. ([0020], “When a user of a mobile communications device desires to transfer data to another entity, such as a person, the user may access an image of that person (e.g., via a live feed, video, or static picture). For example, if the person is near the user, the user may point an image capturing device toward that person. With that person in view in the image, the user may select the portion of the screen where the person is displayed in the image. In response, pattern recognition is performed to extract one or more features of the person as a recognized pattern. That recognized pattern is compared against multiple stored patterns that are associated with contacts in contact lists and/or other types of databases (e.g., transactional databases).”)
As per claims 4, 20, 36¸ Studnicka teaches:
receiving a transfer confirmation message and displaying the transfer confirmation message on the display. ([0081], “After the regions have been selected, pattern recognition of at least those selected regions is performed (e.g., either by the mobile communications device 102 or by the processing server 112) according to the embodiments discussed above. If a match is not found, the user may be prompted to enter in new contact information to associate the recognized pattern to a new contact (whether stored in a contact list at the mobile communications device 102, at the processing server 112, or both). If a match is found, confirmation of the match and/or type of data for transmission may then be confirmed.”)

As per claims 5, 21, 37¸ Studnicka teaches:
wherein the transaction amount input is received from a provider computing system providing the first user account and the second user account. (Fig 6A, [0084], “The window 428 may also include a field that identifies the data to be transferred. In this example, the data to be transferred is a monetary amount. The image transaction system 214 may have a default data set to propose for sending, e.g. a default amount for payment, a default amount for invoicing, a default message to send, etc., depending upon the specific type of transfer the user previously specified near the start of the process. Alternatively, as noted above with respect to FIG. 2, in some embodiments of the present disclosure the image transaction system 214 may use location information obtained from the location determination system 212 to provide different default amounts, depending upon the location. As shown in window 428, the amount may also be manually increased or decreased by the user before the user selects “yes” or “no,” corresponding to approval to complete the transfer and denial, respectively.”)

As per claims 6, 22, 38¸ Studnicka teaches:
wherein the transaction amount input is manually input into the user device by one of the first user and the second user. (Fig 6A, [0084], “The window 428 may also include a field that identifies the data to be transferred. In this example, the data to be transferred is a monetary amount. The image transaction system 214 may have a default data set to propose for sending, e.g. a default amount for payment, a default amount for invoicing, a default message to send, etc., depending upon the specific type of transfer the user previously specified near the start of the process. Alternatively, as noted above with respect to FIG. 2, in some embodiments of the present disclosure the image transaction system 214 may use location information obtained from the location determination system 212 to provide different default amounts, depending upon the location. As shown in window 428, the amount may also be manually increased or decreased by the user before the user selects “yes” or “no,” corresponding to approval to complete the transfer and denial, respectively.”)
As per claim 39¸ Studnicka teaches:
wherein the transaction amount input is automatically received by the user device responsive to an image captured by one of the first user and the second user. (Fig 6A, [0084], “The window 428 may also include a field that identifies the data to be transferred. In this example, the data to be transferred is a monetary amount. The image transaction system 214 may have a default data set to propose for sending, e.g. a default amount for payment, a default amount for invoicing, a default message to send, etc., depending upon the specific type of transfer the user previously specified near the start of the process. Alternatively, as noted above with respect to FIG. 2, in some embodiments of the present disclosure the image transaction system 214 may use location information obtained from the location determination system 212 to provide different default amounts, depending upon the location. As shown in window 428, the amount may also be manually increased or decreased by the user before the user selects “yes” or “no,” corresponding to approval to complete the transfer and denial, respectively.”)

Claim 3, 19, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20170228584 to Studnicka in view of United States Patent Application Publication No. 20140123043 to Schmidt and United States Patent Application Publication No. 20030149724 to Chang, and further in view of United States Patent Application Publication No. 20190080303 to Nair.
As per claims 3, 19, 35¸ Studnicka as modified does not explicit teach, but Nair teaches:
secondarily authenticating at least one of the first user and the second user based on a fingerprint scan received via the slide of the user input member. ([0049], “To checkout, a gesture including but not limited to a click, a swipe, a tap and/or a biometric such as a fingerprint, eye scan, etc. may be used.”)
One of ordinary skill in the art would have recognized that applying the known technique of Nair to the known invention of Studnicka as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such biometric authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to authenticate the user based on a fingerprint scan results in an improved invention because applying said technique ensures that the user is authorized to initiate a transfer, thus improving the overall security of the invention.
Claim 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20170228584 to Studnicka in view of United States Patent Application Publication No. 20140123043 to Schmidt and United States Patent Application Publication No. 20030149724 to Chang, and further in view of United States Patent Application Publication No. 20180096321 to Haldenby.
As per claim 40¸ Studnicka does not explicitly teach, but Haldenby teaches:
recommend a transaction split percentage correlating to the automatically received transaction amount input, the transaction split percentage being based at least in part on a transaction history of at least one of the first user and the second user. ([0062], “The search can determine whether any of the previously paid bills are associated with parameters corresponding to or associated with those parameters associated with the newly received bill. Based on this information regarding one or more (or zero) historical bill payments, the prior split parameters 248 of those relevant historical bills 247 can be analyzed to identify the prior bill split parameters applied to those relevant historical bills 247. In some instances, the split parameters may be similar to one another, in that the split parameters applied to particular relevant historical bills 247 can be used as a suggested or automatically applied set of bill split parameters. In some instances, only the most recent bill matching the identified parameters of the newly received bill may be considered, such that how that previous bill payment was made is then applied as the suggested or proposed bill split parameters for the interactive bill split process of 235.”)
One of ordinary skill in the art would have recognized that applying the known technique of Haldenby to the known invention of Studnicka as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data suggestion features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to recommend a transaction split percentage correlating to the automatically received transaction amount input, the transaction split percentage being based at least in part on a transaction history of at least one of the first user and the second user, results in an improved invention because applying said technique reduces the need for initial user input by suggesting a transaction split percentage based on transaction history, thus improving the overall user experience of the invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20160253651 to Park teaches a method of an electronic device and an electronic device. The method includes displaying an image, usage information, and a payment module of an electronic card on a screen; detecting the selection of the payment module via gestures; and performing payment by using the electronic card. The electronic device includes a display unit; and a controller connected to the display unit and configured to display an image, usage information, and a payment module of an electronic card on a screen, detect a selection of the payment module, and perform a payment using the electronic card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685